PER CURIAM.
We affirm the order on appeal for the reasons expressed in our opinion in City of Miami v. Burnett, 596 So.2d 478 (Fla. 1st DCA 1992).
Appellee, the claimant below, has filed a motion for appellate attorney’s fees. The City has filed an untimely response to the motion for attorney’s fees and has asked that we treat the motion as timely filed. Claimant has moved to strike the response to the motion for attorney’s fees arguing it was not timely filed. We deny the motion to strike. We grant the motion to treat the response as timely filed. In our discretion we grant claimant’s motion for appellate attorney’s fees. We remand the matter to the judge of compensation claims to determine the amount of attorney’s fees. We note that this is another of the cases involving the City of Miami’s pension offset ordinance and the briefs which have been filed are largely duplicative of other work. We direct the JCC’s attention to that part of our opinion in Burnett which dealt with appellate attorney’s fees.
JOANOS, C.J., and BOOTH and SHIVERS, JJ., concur.